Rubenstein, J.
Petitioners seek an order requiring respondents to prepare for use at the forthcoming general election in Richmond County new ballots or voting machine strips upon which the names of all candidates shall appear in uniform print and type.
The facts are not in dispute. There are 16 individual candidates on the ballot. The names of 13 are printed in capital letters. The names of the remaining 3 are printed in upper and lower case type. Section 249 of the Election Law which provides for the form of ballots on voting machines, seems to contain no provision for the kind of type in which the candidates’ names shall be printed. However, section 104 of the same law, which provides for the classification and form of ballots for use at other than primary elections, states that “ All ballots of the same kind for the same polling place shall be of precisely the same size, quality and shade of paper, and of precisely the same kind and arrangement of type and tint of ink. A different, but.in each case uniform, kind of type shall be used for printing *433the names of candidates * * *. The names of candidates shall be printed in capital letters in black-faced type not less than one-eighth nor more than three-sixteenths of an inch in height.”
Beading both sections together, it is my opinion that the names of all should be printed in the same form of type. Thus no advantage or disadvantage will result. Only 102 election ¡districts are involved. The cost of new ballots or strips is nominal and sufficient time exists for the preparation of such strips and their insertion on the machines.
The motion is granted. Submit order.